DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.Claims 1, 9, and 17 are presented as currently amended claims.
Claims 2, 4-6, 8, 10, 12-13, 16, and 18-20 are presented as previously amended claims.
Claims 3, 7, 11, and 14-15 are presented as original claims.
No claims are newly presented.
No claims are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Applicant’s amendments to claims 1, 9, and 17 recite “to confuse an Advanced Driver Assistance System (ADAS) or an autonomous driving system of the ego vehicle” which may be constructed as intended use. While these claims have been given their full patentable weight, these claims, as well as other statements of intended use, do not serve to patentably distinguish the claimed structure over that of the reference. As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. Additionally, the terms “configured to" or "arranged to" are considered to be structurally modified statements and are not intended use.  Claims amended to include the above listed language may patentably distinguish themselves structurally.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “that the V2X message is transmitted by a computer transmitting purposefully inaccurate sensor data configured to confuse an Advanced Driver Assistance System (ADAS) or an autonomous driving system of the ego vehicle.” It is unclear from the claims how the ego vehicle determines the intent or purposefulness of the remote computer transmitting sensor inaccurate data. As written, the claim limitations would appear to be unable to discern or react differently to a remote computer erroneously transmitting inaccurate sensor data.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinfield (US 20180097637-A1) in view of Khoryaev (WO 2018064179 A1) in view of Johnson (20180272993-A1) in view of O’Brien et al. (US 20190191311 A1). As regards the individual claims:
Regarding claim 1: Weinfield teaches a:
method (Weinfield: claim 001; a method);
executed by an ego vehicle, the method comprising: (Weinfield: ¶ 016; a vehicle with V2X safety technology);
generating Received Signal Strength (RSS) data describing an RSS value for a first Vehicle-to-Everything (V2X) message originated by a remote vehicle; generating the RSS data for a second V2X message originated by the remote vehicle (Weinfield: ¶ 041; the algorithm measures the received signal strength (RSS) of the received message);
determining a first range that changes over time from the ego vehicle to the remote vehicle based on the RSS data (Weinfield: ¶ 041; the RSS of the message may allow the processor to determine the relative proximity of the remote vehicle in relation to the host vehicle. Generally, a higher RSS may indicate that the remote vehicle is closer to the host vehicle, while a lower RSS may indicate that the remote vehicle is further away from the host vehicle).
Weinfield does not explicitly teach:
extracting a set of sensor data associated with the remote vehicle from the first V2X message and the second V2X message, wherein the set of sensor data includes a second range that changes over time; but Khoryaev does teach:
extracting a set of sensor data associated with the remote vehicle from the first V2X message and the second V2X message, wherein the set of sensor data includes a second range that changes over time (Khoryaev: ¶ 190; method 2000 may start at 2002, when geo-location information from a plurality of mobile V2X communication nodes can be decoded. For example and in reference to FIG. 17, terminal device 1702 can receive geo-location information from other terminal devices such as 1704, 1706, 1708, and 1710. The geo- location information can be received via a first transceiver of a plurality of transceivers using a first communication band) (Khoryaev: Fig. 17)

    PNG
    media_image1.png
    525
    817
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Khoryaev because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Weinfield and Khoryaev’s base methods are similar methods to optimize the use of DSRC messaging with nearby vehicles; however, Khoryaev’s method has been improved by using geo-location as part of the messaging strategy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Khoryaev’s known improvement to Weinfield using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it “meet[s] the stringent requirements of autonomous driving and seamless connectivity” (Khoryaev: ¶ 003) and “determine[s] a set of available candidate radios. . . based on the determined distance being within a threshold distance” (Khoryaev: ¶ Abstract).
Neither Weinfield or Khoryaev explicitly teach:
determining that the second range is inaccurate by comparing the first range over time to the second range over time; however, Johnson does teach:
determining that the second range is inaccurate by comparing the first range over time to the second range over time (Johnson: ¶ 107; method further includes determining expected characteristics of the [second vehicle] surveillance signals based on the surveillance data and comparing the [temporally later] expected characteristics and [currently observed] actual characteristics of the surveillance signals received from the second vehicle [and further] determining that the surveillance signals include a discrepancy indicative of false positioning signals in response to comparing the expected characteristics and the actual characteristics) (Johnson: ¶ 002; vehicle may periodically broadcast its position via surveillance signals [wirelessly and o]ther vehicles and base stations may receive and read the surveillance signals to determine a location for the vehicle).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Weinfield with the teachings of Johnson because combining prior art elements according to known methods to yield predictable results is obvious. Here Weinfield teaches limitations regarding the use of V2X messaging and Johnson teaches evaluating the veracity of positioning data received by wireless communications over a period of time. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized the results of combination were predictable as automotive V2X wireless messaging would be understood be understood to be a technical substitution for Johnson’s wireless surveillance signals.
Johnson further teaches:
determining, based on differences in the first range and the second range over time, that the V2X message is transmitted by a computer transmitting purposefully inaccurate sensor data (Johnson: ¶ 107; method further includes determining expected characteristics of the [second vehicle] surveillance signals based on the surveillance data and comparing the [temporally later] expected characteristics and [currently observed] actual characteristics of the surveillance signals received from the second vehicle [and further] determining that the surveillance signals include a discrepancy indicative of false positioning signals in response to comparing the expected characteristics and the actual characteristics) (Johnson: ¶ 002; vehicle may periodically broadcast its position via surveillance signals [wirelessly and o]ther vehicles and base stations may receive and read the surveillance signals to determine a location for the vehicle) (Johnson: ¶ 003; [method determines] that a vehicle is receiving false positioning signals from an attacker. A vehicle that receives false positioning signals may inaccurately determine its location based on the false positioning signals)
Finally, none of Weinfield, Khoryaev, or Johnson explicitly teach:
and modifying an operation of the ADAS or an autonomous driving system of the ego vehicle so that the an Advanced Driver Assistance System (ADAS) or an autonomous driving system does not consider the inaccurate sensor data that is provided by the computer; however, O’Brien does teach:
configured to confuse an Advanced Driver Assistance System (ADAS) or an autonomous driving system of the ego vehicle(O’Brien: ¶ 018; an autonomous vehicle (such as a drone, robot, driverless car, etc.) is moving, the autonomous vehicle may be exposed to various threats. For example, autonomous vehicles may be targeted by attackers seeking to take control of the autonomous vehicle via hacking or other intrusive mechanisms.)
Before the effective filing date of the claimed invention, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield as modified by Khoryaev with the further teachings of O’Brien based on a motivation to diminish or withstand the threat of a wireless attack on a an autonomous vehicle by a malicious party (O’Brien: ¶ 091).
And O’Brien further teaches:
and modifying an operation of the ADAS or an autonomous driving system of the ego vehicle so that the ADAS or an autonomous driving system does not consider the inaccurate sensor data that is provided by the computer (O’Brien: ¶ 091; [when] the threat is identified 202, the autonomous vehicle can isolate any system 204 or data deemed critical to prevent (or at least attempt preventing) the threat from succeeding.)
Regarding claim 2, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 1. Weinfield further teaches
not considering the set of sensor data includes ignoring sensor data received from the V2X message and sensor data received at a future time (Weinfield: ¶ 018; DSRC system [20] may communicate with other vehicles or infrastructure equipped with a V2X system by using a 75 MHz band around a 5.9 GHz signal. An example embodiment of the DSRC system [20] is described below) (Weinfield: ¶ 048; A BSM may include any suitable vehicle operating parameter information, such as GPS position)
Regarding claim 3: as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 1. Johnson further teaches:
the V2X message is not one of the following: a WiFi message; a 3G message; a 4G message; a 5G message; a Long-Term Evolution (LTE) message; a millimeter wave communication message; a Bluetooth message; and a satellite communication. (Johnson: ¶ 025; circuitry of this disclosure may detect spoofed positioning signals (i.e., false positioning signals) and spoofed ADS-B signal by comparing the expected characteristics and the actual characteristics. The processing circuitry may detect spoofed or false signals by comparison of the results among two or more vehicles in the vicinity, where the results may provide enough information to determine who is being spoofed).
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Johnson based on a motivation to “aid the security and safety of vehicle travel” by the using pre-existing communications signals that are not already commonly implemented in automobiles (Johnson: ¶ 020).
Regarding claim 4, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 1. Weinfield further teaches:
the V2X message determining that the set of sensor data is inaccurate includes determining that the first range stays the same over time while the second range decreases over time (Weinfield: ¶ 022; the DSRC radio [22] transmits DSRC radio signals representing the geospatial location data).
Regarding claim 8: as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 1. O’Brien further teaches:
modifying the operation of the ADAS or the autonomous driving system further includes preventing the ADAS or the autonomous driving system from considering future sensor data provided by the remote vehicle (O’Brien: ¶ 091; [when] the threat is identified 202, the autonomous vehicle can isolate any system 204 or data deemed critical to prevent (or at least attempt preventing) the threat from succeeding.)
Regarding claim 9: Weinfield teaches a:
system comprising: (Weinfield: claim 001; communications system);
a processor communicatively coupled to a Vehicle-to-Everything (V2X) radio and a non- transitory memory (Weinfield: claim 001; a dedicated short range communications system (DSRC) . . . determining, using a processor that is configured to execute instructions stored on a nontransitory memory component);
wherein the V2X radio is operable to receive a V2X message and the non-transitory memory stores computer code that is operable, when executed by the processor, to cause the processor to (Weinfield: claim 001; receiving, using a dedicated short range communications system (DSRC), a message from at least one of a remote vehicle and an infrastructure system; determining, using a processor that is configured to execute instructions stored on a nontransitory memory component, whether a current number of attempted message verifications per second is less than a predetermined threshold; performing, using the processor, verification of the message);
generate Received Signal Strength (RSS) data describing an RSS value for a first V2X message originated by a remote vehicle (Weinfield: ¶ 041; the algorithm measures the received signal strength (RSS) of the received message);
generate the RSS data for a second V2X message originated by the remote vehicle determine a first range that changes over time from an ego vehicle to the remote vehicle based on the RSS data; (Weinfield: ¶ 041; the RSS of the message may allow the processor to determine the relative proximity of the remote vehicle in relation to the host vehicle. Generally, a higher RSS may indicate that the remote vehicle is closer to the host vehicle, while a lower RSS may indicate that the remote vehicle is further away from the host vehicle)
Weinfield does not explicitly teach:
extract a set of sensor data associated with the remote vehicle from the first V2X message and the second V2X message, wherein the set of sensor data includes a second range that changes over time; however, Khoryaev does teach:
extract a set of sensor data associated with the remote vehicle from the first V2X message and the second V2X message, wherein the set of sensor data includes a second range that changes over time (Khoryaev: ¶ 190; method 2000 may start at 2002, when geo-location information from a plurality of mobile V2X communication nodes can be decoded. For example and in reference to FIG. 17, terminal device 1702 can receive geo-location information from other terminal devices such as 1704, 1706, 1708, and 1710. The geo- location information can be received via a first transceiver of a plurality of transceivers using a first communication band) (Khoryaev: Fig. 17).
Before the effective filing date of the claimed invention, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Khoryaev because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Weinfield and Khoryaev’s base methods are similar methods to optimize the use of DSRC messaging with nearby vehicles; however, Khoryaev’s method has been improved by using geo-location as part of the messaging strategy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Khoryaev’s known improvement to Weinfield using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it “meet[s] the stringent requirements of autonomous driving and seamless connectivity” (Khoryaev: ¶ 003) and “determine[s] a set of available candidate radios. . . based on the determined distance being within a threshold distance” (Khoryaev: ¶ Abstract).
Neither Weinfield or Khoryaev explicitly teach:
determine that the second range is inaccurate by comparing the first range over time to the second range over time; however, Johnson does teach:
determine that the second range is inaccurate by comparing the first range over time to the second range over time (Johnson: ¶ 107; method further includes determining expected characteristics of the [second vehicle] surveillance signals based on the surveillance data and comparing the [temporally later] expected characteristics and [currently observed] actual characteristics of the surveillance signals received from the second vehicle [and further] determining that the surveillance signals include a discrepancy indicative of false positioning signals in response to comparing the expected characteristics and the actual characteristics) (Johnson: ¶ 002;vehicle may periodically broadcast its position via surveillance signals [wirelessly and o]ther vehicles and base stations may receive and read the surveillance signals to determine a location for the vehicle).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Weinfield with the further teachings of Johnson because combining prior art elements according to known methods to yield predictable results is obvious. Here Weinfield teaches limitations regarding the use of V2X messaging and Johnson teaches evaluating the veracity of positioning data received by wireless communications over a period of time. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized the results of combination were predictable as automotive V2X wireless messaging would be understood be understood to be a technical substitution for Johnson’s wireless surveillance signals.
Johnson further teaches:
determine, based on differences in the first range and the second range over time, that the V2X message is transmitted by a computer transmitting purposefully inaccurate sensor data (Johnson: ¶ 107; method further includes determining expected characteristics of the [second vehicle] surveillance signals based on the surveillance data and comparing the [temporally later] expected characteristics and [currently observed] actual characteristics of the surveillance signals received from the second vehicle [and further] determining that the surveillance signals include a discrepancy indicative of false positioning signals in response to comparing the expected characteristics and the actual characteristics) (Johnson: ¶ 002; vehicle may periodically broadcast its position via surveillance signals [wirelessly and o]ther vehicles and base stations may receive and read the surveillance signals to determine a location for the vehicle) (Johnson: ¶ 003; [method determines] that a vehicle is receiving false positioning signals from an attacker. A vehicle that receives false positioning signals may inaccurately determine its location based on the false positioning signals)
Finally, none of Weinfield, Khoryaev, or Johnson explicitly teach:
configured to confuse an Advanced Driver Assistance System (ADAS) or an autonomous driving system of the ego vehicle; however, O’Brien does teach:
configured to confuse an Advanced Driver Assistance System (ADAS) or an autonomous driving system of the ego vehicle(O’Brien: ¶ 018; an autonomous vehicle (such as a drone, robot, driverless car, etc.) is moving, the autonomous vehicle may be exposed to various threats. For example, autonomous vehicles may be targeted by attackers seeking to take control of the autonomous vehicle via hacking or other intrusive mechanisms.)
Before the effective filing date of the claimed invention, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield as modified by Khoryaev with the further teachings of O’Brien based on a motivation to diminish or withstand the threat of a wireless attack on a an autonomous vehicle by a malicious party (O’Brien: ¶ 091).
And O’Brien further teaches:
and modify an operation of an Advanced Driver Assistance System (ADAS) or an autonomous driving system of the ego vehicle so that the ADAS or the autonomous driving system does not consider the set of sensor data that is provided by the remote vehicle (O’Brien: ¶ 091; [when] the threat is identified 202, the autonomous vehicle can isolate any system 204 or data deemed critical to prevent (or at least attempt preventing) the threat from succeeding.)
Regarding claim 10, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed to claim 9. Weinfield further teaches:
the V2X message is a Basic Safety Message and the set of sensor data includes a location of the remote vehicle (Weinfield: ¶ 018; DSRC system [20] may communicate with other vehicles or infrastructure equipped with a V2X system by using a 75 MHz band around a 5.9 GHz signal. An example embodiment of the DSRC system [20] is described below) (Weinfield: ¶ 048; A BSM may include any suitable vehicle operating parameter information, such as GPS position)
Regarding claim 11: as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 9. Johnson further teaches:
the V2X message is not one of the following: a WiFi message; a 3G message; a 4G message; a 5G message; a Long-Term Evolution (LTE) message; a millimeter wave communication message; a Bluetooth message; and a satellite communication. (Johnson: ¶ 025; circuitry of this disclosure may detect spoofed positioning signals (i.e., false positioning signals) and spoofed ADS-B signal by comparing the expected characteristics and the actual characteristics. The processing circuitry may detect spoofed or false signals by comparison of the results among two or more vehicles in the vicinity, where the results may provide enough information to determine who is being spoofed)
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Johnson based on a motivation to “aid the security and safety of vehicle travel” by the using pre-existing communications signals that are not already commonly implemented in automobiles (Johnson: ¶ 020).
Regarding claim 12, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed to claim 9. Weinfield further teaches:
wherein the V2X message determining that the set of sensor data is inaccurate includes determining that the first range stays the same over time while the second range decreases over time (Weinfield: ¶ 022; the DSRC radio [22] transmits DSRC radio signals representing the geospatial location data).
Regarding claim 16: as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 9. O’Brien further teaches:
modifying the operation of the ADAS or the autonomous driving system further includes preventing the ADAS or the autonomous driving system from considering future sensor data provided by the remote vehicle (O’Brien: ¶ 091; [when] the threat is identified 202, the autonomous vehicle can isolate any system 204 or data deemed critical to prevent (or at least attempt preventing) the threat from succeeding.)
Regarding claim 17: Weinfield teaches a:
computer program product comprising a non-transitory memory storing instructions that, when executed by a processor, causes the processor to perform operations comprising (Weinfield: claim 001; a system (DSRC) . . . determining, using a processor that is configured to execute instructions stored on a nontransitory memory component);
generating Received Signal Strength (RSS) data describing an RSS value for a first Vehicle-to-Everything (V2X) message originated by a remote vehicle (Weinfield: ¶ 041; the algorithm measures the received signal strength (RSS) of the received message);
generating the RSS data for a second V2X message originated by the remote vehicle determining a first range that changes over time from an ego vehicle to the remote vehicle based on the RSS data (Weinfield: ¶ 041; the RSS of the message may allow the processor to determine the relative proximity of the remote vehicle in relation to the host vehicle. Generally, a higher RSS may indicate that the remote vehicle is closer to the host vehicle, while a lower RSS may indicate that the remote vehicle is further away from the host vehicle);
Weinfield does not explicitly teach:
extracting a set of sensor data associated with the remote vehicle from the first V2X message and the second V2X message, wherein the set of sensor data includes a second range that changes over time; however, Khoryaev does teach:
extracting a set of sensor data associated with the remote vehicle from the first V2X message and the second V2X message, wherein the set of sensor data includes a second range that changes over time (Khoryaev: ¶ 190; method 2000 may start at 2002, when geo-location information from a plurality of mobile V2X communication nodes can be decoded. For example and in reference to FIG. 17, terminal device 1702 can receive geo-location information from other terminal devices such as 1704, 1706, 1708, and 1710. The geo- location information can be received via a first transceiver of a plurality of transceivers using a first communication band) (Khoryaev: Fig. 17)
Before the effective filing date of the claimed invention, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Khoryaev because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Weinfield and Khoryaev’s base methods are similar methods to optimize the use of DSRC messaging with nearby vehicles; however, Khoryaev’s method has been improved by using geo-location as part of the messaging strategy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Khoryaev’s known improvement to Weinfield using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it “meet[s] the stringent requirements of autonomous driving and seamless connectivity” (Khoryaev: ¶ 003) and “determine[s] a set of available candidate radios. . . based on the determined distance being within a threshold distance” (Khoryaev: ¶ Abstract).
Neither Weinfield nor Khoryaev explicitly teach:
determining that the second range is inaccurate by comparing the first range over time to the second range over time; however, Johnson does teach:
determining that the second range is inaccurate by comparing the first range over time to the second range over time (Johnson: ¶ 107; method further includes determining expected characteristics of the [second vehicle] surveillance signals based on the surveillance data and comparing the [temporally later] expected characteristics and [currently observed] actual characteristics of the surveillance signals received from the second vehicle [and further] determining that the surveillance signals include a discrepancy indicative of false positioning signals in response to comparing the expected characteristics and the actual characteristics) (Johnson: ¶ 002;vehicle may periodically broadcast its position via surveillance signals [wirelessly and o]ther vehicles and base stations may receive and read the surveillance signals to determine a location for the vehicle).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Weinfield with the further teachings of Johnson because combining prior art elements according to known methods to yield predictable results is obvious. Here Weinfield teaches limitations regarding the use of V2X messaging and Johnson teaches evaluating the veracity of positioning data received by wireless communications over a period of time. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized the results of combination were predictable as automotive V2X wireless messaging would be understood be understood to be a technical substitution for Johnson’s wireless surveillance signals.
Johnson further teaches:
determining, based on differences in the first range and the second range over time, that the V2X message is transmitted by a computer transmitting purposefully inaccurate sensor data (Johnson: ¶ 107; method further includes determining expected characteristics of the [second vehicle] surveillance signals based on the surveillance data and comparing the [temporally later] expected characteristics and [currently observed] actual characteristics of the surveillance signals received from the second vehicle [and further] determining that the surveillance signals include a discrepancy indicative of false positioning signals in response to comparing the expected characteristics and the actual characteristics) (Johnson: ¶ 002; vehicle may periodically broadcast its position via surveillance signals [wirelessly and o]ther vehicles and base stations may receive and read the surveillance signals to determine a location for the vehicle) (Johnson: ¶ 003; [method determines] that a vehicle is receiving false positioning signals from an attacker. A vehicle that receives false positioning signals may inaccurately determine its location based on the false positioning signals)
Finally, none of Weinfield, Khoryaev, or Johnson explicitly teach:
configured to confuse an Advanced Driver Assistance System (ADAS) or an autonomous driving system of the ego vehicle; but O’Brien does teach:
configured to confuse an Advanced Driver Assistance System (ADAS) or an autonomous driving system of the ego vehicle(O’Brien: ¶ 018; an autonomous vehicle (such as a drone, robot, driverless car, etc.) is moving, the autonomous vehicle may be exposed to various threats. For example, autonomous vehicles may be targeted by attackers seeking to take control of the autonomous vehicle via hacking or other intrusive mechanisms.)
Before the effective filing date of the claimed invention, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield as modified by Khoryaev with the further teachings of O’Brien based on a motivation to diminish or withstand the threat of a wireless attack on a an autonomous vehicle by a malicious party (O’Brien: ¶ 091).
O’Brien further teaches:
and modifying an operation of an Advanced Driver Assistance System (ADAS) or an autonomous driving system of the ego vehicle so that the ADAS or the autonomous driving system does not consider the set of sensor data that is provided by the remote vehicle (O’Brien: ¶ 091; [when] the threat is identified 202, the autonomous vehicle can isolate any system 204 or data deemed critical to prevent (or at least attempt preventing) the threat from succeeding.)
Regarding claim 18, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 17. Weinfield further teaches:
modifying the operation of the ADAS or the autonomous driving system includes modifying the ADAS or the autonomous driving system so that vehicle component does not consider the set of sensor data at a present time (O’Brien: ¶ 091; [when] the threat is identified 202, the autonomous vehicle can isolate any system 204 or data deemed critical to prevent (or at least attempt preventing) the threat from succeeding.)
Regarding claim 19: as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 17, O’Brien further teaches:
modifying the operation of the ADAS or the autonomous driving system includes modifying the ADAS or the autonomous driving system so that a vehicle component of the ADAS or the autonomous driving system does not consider future sensor data received from the remote vehicle (O’Brien: ¶ 091; [when] the threat is identified 202, the autonomous vehicle can isolate any system 204 or data deemed critical to prevent (or at least attempt preventing) the threat from succeeding.)
Regarding claim 20, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 19. Weinfield further teaches:
modifying the operation of the ADAS or the autonomous driving system includes modifying the ADAS or the autonomous driving system so that a vehicle component does not consider past sensor data received from the remote vehicle (O’Brien: ¶ 091; [when] the threat is identified 202, the autonomous vehicle can isolate any system 204 or data deemed critical to prevent (or at least attempt preventing) the threat from succeeding.)
Claims 6-7 and 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinfield in in view of Khoryaev in view of in view of Johnson in view of O’Brien in view of Stahlin et al. (US 20130158862 A1) (hereinafter Stahlin). As regards the individual claims:
Regarding claim 6, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 1, but none explicitly teach:
wherein the V2X message is received by a V2X radio that includes a plurality of channels including a reserved channel that is reserved for receiving the V2X message; however, Stahlin does teach:
wherein the V2X message is received by a V2X radio that includes a plurality of channels including a reserved channel that is reserved for receiving the V2X message (Stahlin: ¶ 032; 75-MHz frequency band can be used to provide a plurality of channels, with one channel being reserved for "normal" car-to-car communication, for example, and another channel being reserved for safety-critical communication).
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Stahlin based on a motivation to allow the selection of a frequency that is compatible with international standards (Stahlin: ¶ 031).
Regarding claim 7, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien as modified by Stahlin teaches the invention as detailed with respect to claim 6. Stahlin further teaches:
the reserved channel is reserved for a Basic Safety Message (Stahlin: ¶ 032; 75-MHz frequency band can be used to provide a plurality of channels, with one channel being reserved for "normal" car-to-car communication, for example, and another channel being reserved for safety-critical communication).
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Stahlin based on a motivation to increase the comprehensiveness of vehicle communications by using a single standard for safety messaging (Stahlin: ¶ 032).
Regarding claim 14, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 12. However none explicitly teach:
the V2X radio includes a plurality of channels including a reserved channel that is reserved for receiving the V2X message; but Stahlin does teach:
the V2X radio includes a plurality of channels including a reserved channel that is reserved for receiving the V2X message. (Stahlin: ¶ 032; 75-MHz frequency band can be used to provide a plurality of channels, with one channel being reserved for "normal" car-to-car communication, for example, and another channel being reserved for safety-critical communication).
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Stahlin based on a motivation to allow the selection of a frequency that is compatible with international standards (Stahlin: ¶ 031).
Regarding claim 15 as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien as modified by Stahlin teaches the invention as detailed with respect to claim14. Stahlin further teaches:
the reserved channel is reserved for a Basic Safety Messages. (Stahlin: ¶ 032; 75-MHz frequency band can be used to provide a plurality of channels, with one channel being reserved for "normal" car-to-car communication, for example, and another channel being reserved for safety-critical communication).
Before the time of filing, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Stahlin based on a motivation to increase the comprehensiveness of vehicle communications by using a single standard for safety messaging (Stahlin: ¶ 032).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weinfield in view of Khoryaev in view of Johnson in view of O’Brien in view of Connected Vehicles (Radovan Miucic, ed., Connected Vehicles, Oct. 25, 2018) (hereinafter Miucic). As regards the individual claims:
Regarding claim 5, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by as modified by O’Brien teaches the invention as detailed with respect to claim 1. Weinfield further teaches:
and a second V2X radio (Weinfield: Fig. 2; [showing two DSRC radios]) 

    PNG
    media_image2.png
    563
    824
    media_image2.png
    Greyscale

However, Weinfield does not explicitly teach
the ego vehicle includes a first V2X radio that includes a single channel that is dedicated to sending and receiving Basic Safety Messages (BSMs), but Miucic does teach:
the ego vehicle includes a first V2X radio that includes a single channel that is dedicated to sending and receiving Basic Safety Messages (BSMs) (Miucic: pg. 200; the vehicle sends BSMs on CH172 and receives PSMs from the dedicated service channel CH182. Similarly the mobile device sends PSMs on CH182 and receives BSMs from CH172)
Before the effective filing date of the claimed invention, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Miucic based on a motivation to improve a V2V system’s ability to reduce collisions during dangerous situations (Miucic: pg. 200).
Miucic further teaches:
that includes a plurality of channels that are operable to send and receive any V2X messages that are not BSMs (Miucic: pg. 200; the mobile device sends messages on a service channel. This way the messages will not contend for channel access with V2V BSMs. This method requires the vehicle and mobile to have two radios).
Regarding claim 13, as detailed above, Weinfield as modified by Khoryaev as modified by Johnson as modified by O’Brien teaches the invention as detailed with respect to claim 9. Weinfield further teaches:
and a second V2X radio (Weinfield: Fig. 2; [showing two DSRC radios]);
However, previous applied art does not explicitly teach
the ego vehicle includes a single channel that is dedicated to sending and receiving Pedestrian Safety Messages (PSMs); however, Miucic does teach:
the ego vehicle includes a single channel that is dedicated to sending and receiving Pedestrian Safety Messages (PSMs) (Miucic: pg. 200; the vehicle sends BSMs on CH172 and receives PSMs from the dedicated service channel CH182. Similarly, the mobile device sends PSMs on CH182 and receives BSMs from CH172).
Before the effective filing date of the claimed invention, it would have been obvious to one of average skill in the art to combine the teachings of Weinfield with the further teachings of Miucic based on a motivation to improve a V2V system’s ability to reduce collisions during dangerous situations (Miucic: pg. 200).
Miucic further teaches:
includes a plurality of channels that are operable to send and receive any V2X messages that are not PSMs (Miucic: pg. 200; the mobile device sends messages on a service channel. This way the messages will not contend for channel access with V2V BSMs. This method requires the vehicle and mobile to have two radios).
Response to Arguments
Applicant's remarks filed March 24, 2022 have been fully considered but are not persuasive.
Applicant’s argues with respect to the independent claims 1, 9, and 17 that previously applied art does not teach newly amended claim limitations which recite “determining, based on differences in the first range and the second range over time, that the V2X message is transmitted by a computer transmitting purposefully inaccurate sensor data and modifying an operation of the ADAS or an autonomous driving system of the ego vehicle so that the an Advanced Driver Assistance System (ADAS) or an autonomous driving system does not consider the inaccurate sensor data that is provided by the computer.”
Examiner respectfully disagrees and points to, inter alia, Johnson: ¶¶ 003 and 107 which describe comparing extracted “expected characteristics of the [second vehicle] surveillance signals” with “actual characteristics of the surveillance signals received” to determine “that a vehicle is receiving false positioning signals from an attacker.” Johnson further teaches geo-position as surveillance signals.
This in combination with O’Brien’s teaching that “autonomous vehicles may be targeted by attackers seeking to take control of the autonomous vehicle via hacking or other intrusive mechanisms” such as falsified signal data (O’Brien ¶ 018), would make the argued claimed limitations obvious to a person of ordinary skill in the art. Therefore, Applicant's remarks filed March 24, 2022 have been fully considered but are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Song (US 20190243002 A1) teaches a spoofing detection method which receives one or more position signals indicative of a first position of a vehicle at a first time and notifying the vehicle positioning system when the difference between the positioning signals is above a predetermined tolerance. Also pertinent is Ruvio et al. (US 20170149820 A1), which in part describes a method of detecting errors or attacks upon a communication channel by collecting real-time data from at least one source; and monitoring the data for an attack by simultaneous examination of the content irregular data content, source, or destination when compared with data received from another source, including another vehicle (Ruvio: ¶ 429 -445). Also pertinent is Kim (US 20190068582 A1) which discloses a method for authenticating in which two vehicle capture a camera snapshot of the other vehicle, a surrounding map with RADAR/LIDAR sensors, and its heading angle with compass at 804. The vehicles check to see if velocity vector mapping is used at 806. If velocity vector mapping is used as determined at 806, the vehicles collect the velocity vector map of surrounding objects during a time t at 824. Both vehicles exchange camera snapshots, object maps, heading angles, and/or velocity vector maps at 808. Each vehicle extracts vehicle number, relative distance azimuth angle and test the vehicles calculate the ground vehicle velocity map by adding the vehicle velocity vector to the velocity vector of each commonly detected object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         




/MACEEH ANWARI/Primary Examiner, Art Unit 3663